Citation Nr: 1729603	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-08 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service with the United States Air Force from December 1982 to January 1987 and from January 1989 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction was transferred to the RO in Roanoke, Virginia.  The April 2007 rating decision granted service connection for GERD and assigned a noncompensable rating, effective April 1, 2005.  

In his July 2008 notice of disagreement, the Veteran contested the initial rating assigned.  In February 2011, the RO increased the disability rating to 10 percent, effective April 1, 2005.  Despite the increased disability rating, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the issue of a higher disability rating for GERD remains in appellate status.  

The Veteran's notice of disagreement and the subsequent statement of the case included his claims for increased ratings for adjustment disorder, fibromyalgia, chronic sinusitis, and temporomandibular joint disorder (TMD), as well as his claims for service connection for edema and a dental disorder.  However, in the Veteran's April 2011 VA Form 9, he limited his appeal to the issue of entitlement to an increased rating for GERD.  As such, the claims of entitlement to increased ratings for adjustment disorder, fibromyalgia, chronic sinusitis, and TMD, as well as his claims for service connection for edema and a dental disorder are not currently before the Board.  

In an April 2011 statement, it appears that the Veteran raised the issues of entitlement to service connection for asthma and sleep apnea.  In addition, the claims for entitlement to increased ratings for headaches, sinusitis, and bronchitis, as well as entitlement to service connection for an ear disorder, dental disorder, aspiration pneumonia, and edema, have been raised by the record in a June 2017 fully developed claim application.  The aforementioned issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are REFERRED to the RO for appropriate action. 

In April 2017, the Veteran testified at a Central Office (CO) hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to evaluate his service-connected GERD was completed in December 2006, over 10 years ago.  The December 2006 VA examiner described his GERD as extremely severe prior to surgical intervention, with the December 2006 examination showing significant improvement.  It was noted that he had occasional reflux.  The examiner found sinusitis, normal ears, normal oropharynx, normal larynx, allergic rhinitis, and a deviated septum.  A VA dental examination report found that the Veteran had mild loss of teeth enamel caused by GERD and Amitryptilane.  

The evidence of record suggests that the Veteran's GERD is manifested by more symptoms than what was shown in the December 2006 VA examination report.  During the April 2017 Board hearing, the Veteran testified that his GERD was manifested by pain, vomiting, pyrosis, and regurgitation.  Notably, he testified that his symptoms also included teeth erosion, headaches, sore throat, hoarseness, ear issues, persistent cough, and collapse of his trachea.  A June 2010 upper gastrointestinal tract radiography indicated mild esophageal dysmotility with moderate to marked gastroesophageal reflux to the level of thoracic inlet.  August 2010 Naval Medical Center records indicated that the Veteran experienced heartburn, dysphagia, and uncontrolled GERD.  An upper gastrointestinal tract endoscopy showed esophageal mucosal changes suspicious for eosinophilic esophagitis and a single gastric polyp.  A July 2010 letter from J.S., D.D.S indicated that the Veteran had enamel decalcification consistent with excess acidic levels in his oral cavity.  In July 2011, D.R., M.D. provided an opinion that GERD contributed to the Veteran's suboptimal asthma control, bronchitis, and pneumonia.  Dr. D.R. noted that the Veteran had underlying bronchial hyperreactivity as well as recurrent sinusitis and bronchitis.  Dr. D.R. also submitted an April 2017 medical opinion in which he opined that the Veteran's sinopulmonary maladies, to include recurrent cough, aspiration pneumonitis, and sinusitis, were in large part due to his GERD.  In April 2017, R.I., M.D. stated that the Veteran's sinus and ear issues were more likely than not related to his severe reflux.  Dr. R.I. noted that an endoscopy revealed significant reflux changes.  The Veteran was also found to have otorrhea, sinusitis, and throat pain.    

The Veteran testified that his GERD has been stable since the last VA examination. The evidence of record suggests that the December 2006 VA examination did not accurately represent the severity of the Veteran's disability.  Therefore, in light of the foregoing and the passage of more than 10 years since the last VA examination, the Board concludes that a new VA examination is needed to determine the current severity of the Veteran's GERD.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In addition, the diagnostic code used to rate the Veteran's GERD does not contemplate all of the symptoms noted above, to include teeth erosion, hoarseness, headaches, pneumonitis, sinusitis, recurrent cough, gastric polyp, asthma, ear issues, bronchial hyperactivity, sore throat, and collapse of the trachea.  The medical evidence of record in conjunction with the Veteran's statements suggests that his service-connected sinusitis, bronchitis, and GERD are all connected.  He has also submitted private medical opinions relating his ear issues, recurrent cough, asthma, and sinopulmonary issues to his service-connected GERD.  The Veteran also testified that his symptoms resulted in a deficit in his work hours due to medical appointments.  As the case is being remanded, the RO must consider whether separate disability ratings are warranted, or in the alternative, if an extraschedular rating is warranted on an individual and collective basis.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected GERD.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO must determine all manifestations and symptoms attributable to the Veteran's service-connected GERD and address the rating criteria as found in 38 C.F.R. § 4.117, Diagnostic Code 7346.   

The examiner must address the Veteran's statements and the medical evidence of record suggesting that his GERD causes teeth erosion, hoarseness, headaches, pneumonitis, sinusitis, recurrent cough, a gastric polyp, asthma, ear issues, bronchial hyperactivity, sore throat, and collapse of the trachea.  

3.  After the above development has been completed, the RO should determine whether referral to VA's Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b) is warranted on an individual and collective basis.  

If the RO determines that referral is necessary, such referral should be made.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




